DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment dated January 7, 2022 in which claims 13, 18, 21-23, 26, and 31 were amended, claims 28-30 and 32-34 were cancelled, and claims 35-40 were added, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-18, 21-27, 31, and 35-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to one conductive material over the backside surface of the first wafer and over the annular horizontal surface of the second wafer” was not described. As best understood from Figs.8-10 and related texts, as well as Paras.64-67,78-79, only encapsulation dielectric layer [130] is present on the backside surface of the first wafer and over the annular horizontal surface of the second wafer. There is no conductive material over the annular horizontal surface of the second wafer, which makes sense as there would only be a need for the bonding pad, or conductive material, over the backside surface of the first wafer as disclosed, for subsequent bonding or electrical connection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17, 21-27, 31, and 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (U.S. Pub. 2014/0024170) in view of Zhang (U.S. Pub. 2018/0323227), Kang (U.S. Pub. 2017/0207158) and Rajoo (U.S. Pub. 2016/0343629).
Regarding claims 13-17, Kuo [Figs.4-10] discloses a method of forming a semiconductor structure, comprising:

edge-trimming a front-side peripheral region of a second wafer [54] by performing a second pre-bonding edge-trimming process [Fig.6];
forming a bonded assembly by bonding a front surface of the first wafer to a front surface of the second wafer [Fig.6], the front surface of the first wafer [20] comprising a surface [32/32A] of at least one of first interconnect-level structures [28] in the first wafer;
removing untrimmed portions of the first wafer [20] by thinning a backside of the first wafer in the bonded assembly using at least one thinning process, wherein a backside surface of the first wafer adjoins a cylindrical sidewall formed during the first pre-bonding edge-trimming process [Figs.6-7]; and
edge-trimming the bonded assembly by performing a post-bonding edge-trimming process that trims the first wafer [20C] and the front-side peripheral region of the second wafer [54] and forms an annular horizontal surface on the second wafer [Figs.7-8];

wherein:
the pre-bonding edge-trimming process forms an annular horizontal edge-trimming surface [52,23] within a horizontal plane located at a first edge-trimming depth from the front surface of the first wafer [Fig.5]; and
the annular horizontal edge-trimming surface is removed during thinning of the backside of the first wafer [Figs.6-7];

wherein the first wafer [20] has a thickness that is less than the first edge-trimming depth after the backside of the first wafer in the bonded assembly is thinned [Figs.8-9] [Para.20];


a first wafer thinning process that thins the first wafer [20] down to a first thickness that is greater than the first edge-trimming depth [Figs.6-7] [It would be readily apparent that at any point of the backside thinning until the backside surface adjoins the cylindrical sidewall formed during the first pre-bonding edge-trimming process that the first wafer is thinned down to a first thickness that is greater than the first edge-trimming depth]; and
a second wafer thinning process that thins the first wafer down to a second thickness that is less than the first edge-trimming depth [Figs.8-9] [Para.20];

wherein:
the first pre-bonding edge-trimming process forms a first cylindrical sidewall on the first wafer [20] at a location that is laterally offset from an outermost periphery of the first wafer by a first edge-trimming width [Fig.5];
the second pre-bonding edge-trimming process forms a second cylindrical sidewall on the second wafer [54] at a location that is laterally offset from an outermost periphery of the second wafer by a second edge-trimming width [Fig.6]; and
the post-bonding edge-trimming process forms a terminal cylindrical sidewall [20C] on the first wafer and on the front-side peripheral region of the second wafer at a location that is laterally offset from an outermost periphery of the second wafer by a terminal edge-trimming width that is greater than the first edge-trimming width and is greater than the second edge-trimming width [Figs.7-8].

Kuo discloses forming a bonded assembly by bonding a front surface of the first wafer to a front surface of the second wafer [Fig.6], the front surface of the first wafer [20] comprising a surface [32/32A] of at least one first interconnect-level structure [28] in the first wafer.  Kuo fails to explicitly disclose both the front surface of the first wafer comprising a surface of at least one 
However, Zhang [Figs.2A-D] discloses and makes obvious a method comprising 
forming a bonded assembly by bonding a front surface of the first wafer [10] to a front surface of the second wafer [20], the front surface of the first wafer [20] comprising a surface [100] of at least one first interconnect-level structure in the first wafer, and the front surface of the second wafer [20] comprising a surface [200] of at least one second interconnect-level structure [Paras.32-34].  Zhang [Paras.32-33] discloses the second wafer can be either a device wafer as shown or a handle wafer.  It would have been obvious to provide the bonded assembly using both device wafers with the claimed interconnect structure, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Kuo [Fig.10] discloses electrical pads on the backside surface of the first wafer [20] for wiring connection.  Kuo fails to explicitly disclose 
forming through-substrate via cavities vertically extending at least from the backside surface of the first wafer to a surface of a respective one of the first interconnect-level structures in the first wafer; and
forming through-substrate via structures in the through-substrate via cavities by depositing and patterning at least one conductive material over the backside surface of the first wafer and over the annular horizontal surface of the second wafer. 
However, Kang [Figs.6A-D] discloses and makes obvious a method comprising 

forming through-substrate via structures [400] in the through-substrate via cavities by depositing and patterning at least one conductive material [410,420] over the backside surface of the first wafer [Para.100] [Fig.6C].
Kang fails to explicitly disclose depositing and patterning at least one conductive material over the annular horizontal surface of the second wafer.  However, Rajoo [Figs.6d-g] discloses a method comprising depositing and patterning at least one conductive material [650] over the backside surface of the first wafer [510b] and over the annular horizontal surface of the second wafer [510a].
It would have been obvious to use the teachings of Kang and Rajoo to provide the desired electrical connection disclosed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 21-24, Kuo [Figs.1-10] and Zhang [Figs.2A-D] disclose
wherein:
the first interconnect-level structures include at least one first interconnect-level dielectric layer embedding first metal lines and first metal via structures [28,30,32,34] [Kuo, Fig.1]; [100,102,200,202] [Zhang, Fig.2A, Paras.32-34]; and
the at least one second interconnect-level structure includes at least one second interconnect-level dielectric layer embedding second metal lines and second metal via structures [28,30,32,34] [Kuo, Fig.1]; [100,102,200,202] [Zhang, Fig.2A, Paras.32-34];


the first pre-bonding edge-trimming process removes edge portions of the first interconnect-level structures; and
the second pre-bonding edge-trimming process removes edge portions of the at least one second interconnect-level structure [28,30,32,34] [Kuo, Figs.1,4-10]; [100,102,200,202] [C2,C3] [Zhang, Fig.2A, Paras.32-34];

wherein the first pre-bonding edge trimming process physically exposes a cylindrical surface of the first interconnect-level structures that vertically extends from a bottommost surface of the first interconnect-level structures to a topmost surface of the first interconnect-level structures [28,30,32,34] [Kuo, Figs.1,5]; [100,102,200,202] [C2-C3] [Zhang, Fig.2A, Paras.32-34];

wherein the second pre-bonding edge trimming process physically exposes a cylindrical surface of the at least one second interconnect-level structure that vertically extends from a bottommost surface of the at least one second interconnect-level structure to a topmost surface of the at least one second interconnect-level structure [28,30,32,34] [Kuo, Figs.1,5]; [100,102,200,202] [C2-C3] [Zhang, Fig.2A, Paras.32-34].

Regarding claim 25, Kuo and Zhang fail to explicitly disclose the two-dimensional array of first and second semiconductor dies.  However, Rajoo [Figs.6a-b] discloses a method wherein:
the first wafer [510b] comprises a first two-dimensional array of first semiconductor dies [520];

the method comprises dicing a bonded assembly of the first wafer and the second wafer along dicing channels [Paras.2,15-18].
It would have been obvious to provide the two-dimensional array of first and second semiconductor dies as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 35, Kuo fails to explicitly disclose the limitations of the claims.  However, Rajoo [Figs.6d-g] discloses a method 
further comprising forming an encapsulation dielectric layer [660] on a backside horizontal surface of the first wafer [510b] and on a terminal cylindrical sidewall of the first wafer and on the front-side peripheral region of the second wafer [510a] after the post-bonding edge- trimming process [Fig.6g], wherein the through-substrate via cavities [525,550] are formed through a respective opening in the encapsulation dielectric layer [Rajoo; Fig.6g].
It would have been obvious to use the teachings of Rajoo to provide the encapsulation dielectric layer as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 36-40, Kuo fails to explicitly disclose the limitations of the claims.  However, Kang [Figs.6A-D] and Rajoo [Figs.6d-g] disclose a method


further comprising forming through-substrate insulating spacers [380] around the through-substrate via cavities on physically exposed vertically-extending surfaces of the first semiconductor substrate [301] and the at least one first interconnect-level dielectric layer [It would appear obvious substrate 301 comprises an interconnect dielectric layer], wherein each of the through-substrate via structures [400] is formed on an inner sidewall of a respective one of the through-substrate insulating spacers [380] [Kang; Figs.6A-D];

further comprising:
depositing at least one conductive material [410,420] in volumes of the through-substrate via cavities that remain after forming the through-substrate insulating spacers; and
removing portions of the at least one conductive material that are deposited outside the through-substrate via cavities without removing portions of the at least one conductive material that are deposited inside the through-substrate via cavities [Para.100 discloses a planarization process subsequent to the deposition of layers 410,420],
wherein portions of the at least one conductive material located within volumes of the through-substrate via cavities comprise the through-substrate via structures [400] [Kang; Figs.6A-D];

wherein:
the at least one conductive material comprises a metallic liner material [410], at least one metallic fill material [420] that is deposited over the metallic liner material [Kang; Figs.6A-D], 
portions of the at least one conductive material [650] located outside the volumes of the through-substrate via cavities comprise bonding pads [Rajoo; Figs.6d-g];

wherein:
an encapsulation dielectric layer [391] is formed over the backside horizontal surface of the first wafer prior to formation of the through-substrate via cavities [H] [Figs.6A-B];
the metallic liner material [410] and at least one metallic fill material [420] are deposited in the volumes of the through-substrate via cavities and above the encapsulation dielectric layer [Fig.6C] [Kang; Figs.6A-D]; and
the underbump metallurgy layer stack [550] is deposited outside the volumes of the through-substrate via cavities [525] and above the encapsulation dielectric layer [540] [Rajoo; Figs.6d-g].

It would have been obvious to use the teachings of Kang and Rajoo to provide the desired electrical connection disclosed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 26-27, Kuo, Zhang, Kang, and Rajoo [Discussed above] disclose a method of forming a semiconductor structure, comprising:
edge-trimming a front-side peripheral region of a first wafer [20] comprising a first semiconductor substrate [22] and first metal bonding pads [32/32A] by performing a first pre-bonding edge-trimming process;

forming a bonded assembly by bonding a front surface of the first wafer to a front surface of the second wafer by inducing metal-to-metal bonding between the first metal bonding pads and the second metal bonding pads [100,200] [Figs.2A-D of Zhang; Paras.35-36];
removing untrimmed portions of the first wafer by thinning a backside of the first wafer in the bonded assembly using at least one thinning process, wherein a backside surface of the first wafer adjoins a cylindrical sidewall formed during the first pre-bonding edge-trimming process; and
edge-trimming the bonded assembly by performing a post-bonding edge-trimming process that trims the first wafer and the front-side peripheral region of the second wafer and forms an annular horizontal surface on the second wafer;
forming through-substrate via cavities vertically extending at least from the backside surface of the first wafer to a surface of a respective one of the first interconnect-level structures in the first wafer [Kang; Figs.6A-D] [Rajoo; Figs.6d-g]; and
forming through-substrate via structures in the through-substrate via cavities by depositing and patterning at least one conductive material over the backside surface of the first wafer and over the annular horizontal surface of the second wafer [Kang; Figs.6A-D] [Rajoo; Figs.6d-g].

wherein:
the first bonding pads [100] are embedded within a first pad-level dielectric layer [102] comprising silicon oxide and located in the first wafer;
the second bonding pads [200] are embedded within a second pad-level dielectric layer [202] comprising silicon oxide and located in the second wafer; and


It would have been obvious to provide the bonded assembly using both device wafers with the claimed interconnect structure, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
It would have been obvious to use the teachings of Kang and Rajoo to provide the desired electrical connection disclosed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 31, Kuo [Figs.4-10], Zhang, and Kang and Rajoo [Discussed above] disclose a method of forming a semiconductor structure, comprising:
edge-trimming a front-side peripheral region of a first wafer comprising a first semiconductor substrate, first field effect transistors [Zhang, Para.32] located on a top surface of the first semiconductor substrate, and first interconnect-level dielectric layers by performing a first pre- bonding edge-trimming process that removes edge portions of the first interconnect-level structures [28,30,32,34] [Kuo, Fig.1]; [100,102,200,202] [Zhang, Fig.2A, Paras.32-34];
edge-trimming a front-side peripheral region of a second wafer comprising a second semiconductor substrate, second field effect transistors [Zhang, Para.32] located on a top surface of the second semiconductor substrate, and second interconnect-level dielectric layers by performing a second pre-bonding edge-trimming process [28,30,32,34] [Kuo, Fig.1]; [100,102,200,202] [Zhang, Fig.2A, Paras.32-34];

removing untrimmed portions of the first wafer by thinning a backside of the first wafer in the bonded assembly using at least one thinning process, wherein a backside surface of the first wafer adjoins a cylindrical sidewall formed during the first pre-bonding edge-trimming process; and
edge-trimming the bonded assembly by performing a post-bonding edge-trimming process that trims the first wafer and the front-side peripheral region of the second wafer and forms an annular horizontal surface on the second wafer;
forming through-substrate via cavities vertically extending at least from the backside surface of the first wafer to a surface of a respective one of the first interconnect-level structures in the first wafer [Kang; Figs.6A-D] [Rajoo; Figs.6d-g]; and
forming through-substrate via structures in the through-substrate via cavities by depositing and patterning at least one conductive material over the backside surface of the first wafer and over the annular horizontal surface of the second wafer [Kang; Figs.6A-D] [Rajoo; Figs.6d-g].
It would have been obvious to provide the bonded assembly using both device wafers with the claimed field effect transistors, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
It would have been obvious to use the teachings of Kang and Rajoo to provide the desired electrical connection disclosed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (U.S. Pub. 2014/0024170) in view of Zhang (U.S. Pub. 2018/0323227), Kang (U.S. Pub. 2017/0207158) and Rajoo (U.S. Pub. 2016/0343629), as applied above, and further in view of Broekaart (U.S. Pub. 2011/0097874).
Regarding claim 18, Kua fails to explicitly disclose the claimed post-bonding edge-trimming depth of the second wafer.  However, Broekaart [Figs.4C-D] discloses and makes obvious a method wherein
the post-bonding edge-trimming process forms an annular horizontal surface on the second wafer [300]; and
the annular horizontal surface is formed within a horizontal plane that is vertically spaced [e3] from a horizontal plane including a bonding interface between the first wafer [200] and the second wafer [300] by a vertical spacing in a range from 5 microns 100 microns [Para.50].
It would have been obvious to provide the depth for post-bonding edge-trimming as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection.
Overall, Applicant’s arguments are not persuasive, and the claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822